— Lumpkin J.

By the Court.

delivering the opinion.
The common law rule is recognized by the presiding Judge, that ordinarily the law exempts a party from arrest while going to, attending on, and returning from Court. But lie considered that the circumstances of this case were peculiar, and justified a departure from the usual practice. These litigants were citizens of Tennessee 5 they met in Georgia -, each sued out bail process against the other. Henegar succeeded in having Spangler arrested in vacation, and the Judge thought it but just that Spangler might have Henegar ■arrested during the Term, where he was in attendance as a suitor.
However right the thing was ip itself, and I agree with Judge Crook that it was so, still, inasmuch the law, as it stands, makes no such distinction, the exception will have to *219be grafted upon the common law principle, by th.e Legislature and not by the Courts.
We are compelled, therefore, reluctantly to reverse the judgment.
Judgment reversed.